Citation Nr: 1605026	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-18 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to an initial rating in excess of 50 percent prior to November 13, 2012, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968, with additional subsequent service in the Reserves.  This case is before the Board of Veterans' Appeals (Board) on appeal of August 2011 and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and the Appeals Management Center (AMC) in Washington, D.C., respectively.

When this case was before the Board in April 2015, it was decided in part and remanded in part for additional development.  

Following development of the record and VA examination, a November 2015 rating decision was issued, which increased the rating for PTSD to 70 percent disabling, effective November 13, 2012.  Although the November 2015 rating decision effectuated a partial grant of the benefits sought on appeal with regard to the Veteran's PTSD, the Veteran has not indicated satisfaction with the ratings assigned and he has not been granted the maximum benefit allowed with regard to the PTSD claim; thus, the claim is still active, to include consideration over the initial rating period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The evidence has raised a claim of entitlement to a TDIU due to the Veteran's service-connected PTSD alone.  See November 2012 private physician statement, and September 2015 VA examination report.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  Since the TDIU allegation in this case is based solely on the PTSD on appeal, the Board also has jurisdiction over the TDIU claim.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The hearing loss issue is decided herein while the other issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Throughout the initial rating period, the Veteran's hearing impairment has been no worse than Level III in the right ear and Level III in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA in a letter sent in July 2009, prior to the August 2011 rating decision on appeal.  

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service VA and private medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran was been afforded appropriate VA examinations during the time period relevant to this appeal.  VA has complied with its duty to assist the Veteran.  

Accordingly, the Board will now address the merits of the claim. 

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Veteran filed his claim for service connection for bilateral hearing loss in June 2009 and was initially awarded service connection for bilateral hearing loss by way of the August 2011 rating decision on appeal.  A noncompensable rating was assigned.  He appealed the initial rating.

In response to his claim, the Veteran was afforded a VA (QTC) audiological evaluation in March 2011; the examiner reviewed the claims file, and noted the Veteran's history.  The Veteran reported that he has difficulty understanding conversation, especially in the presence of background noise.  The examiner determined that the hearing loss disability has a mild impact on the Veteran's usual occupation, due to the difficulty in conversational speech, which causes frustration.

At the time of the examination, the Veteran reported that he had not received any treatment for the condition, although VA clinical records show initial consultation with a VA audiology clinic in November 2010, followed by the issuance of hearing aids in March 2011.  These clinical records do not include evaluation necessary for determination of a rating under 38 C.F.R. § 4.85.  At the March 2011 VA examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
40
55
55
LEFT
30
40
55
55

Thus, the puretone threshold average is 43 in the right ear and 45 in the left ear.  Speech recognition was 80 percent in each ear. 

Applying the values above to Table VI results in a Level III Roman numeral designation for each ear.  Application of two Level III designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

Clinical records following this examination were without the requisite audiological findings.  Ongoing use of hearing aids is seen throughout the clinical record.

Following the Board's Remand, the Veteran was again afforded a VA examination in September 2015.  On examination at this time his puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
45
45
35
LEFT
20
45
50
50

Thus, puretone threshold average was 35 in the right ear and 41 in the left ear.  Speech recognition was 84 percent in the right ear and 88 percent in the left ear.  The examiner remarked that this level of hearing loss does not have an impact on the ordinary conditions of daily life, including the Veteran's ability to work.

Applying the values above to Table VI results in a Level II Roman numeral designation for each ear.  Application of two Level II designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, the March 2011 examiner remarked on the Veteran's difficulty with conversational language, particularly in noisy environments, which causes frustrations.  At the time of the 2015 examination, the Veteran's puretone threshold levels had improved and the examiner remarked that his hearing did not impact his ordinary conditions of daily life, including his ability to work.  

On review of the evidence, it is evident the criteria for compensable rating under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly show the Veteran has hearing loss, the hearing loss has not yet met the compensable level under the rating schedule.  Thus, an initial compensable rating for bilateral hearing loss is not warranted under the schedular criteria. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, hearing testimony, and the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a compensable rating for bilateral hearing loss at any time during the period of the claim.

The Board has considered whether the claim should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected bilateral hearing loss are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from the disability would be to a compensable degree.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

An initial compensable rating for bilateral hearing loss is denied.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claims for service connection for sinusitis and hypertension are decided.  For the reasons described below, the Board finds that the originating agency failed to substantially comply with the April 2015 Board remand directives.  Such noncompliance is error on the part of the originating agency.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must once again remand these issues for compliance.

In April 2015, the Board remanded the sinusitis and hypertension issues for examination.  The examiner was to determine whether it is at least as likely as not that either the Veteran's sinusitis, or his hypertension, began in service or was otherwise caused by or related to service.  The Board directed the sinus examiner to consider the Veteran's lay statements describing the environmental conditions while stationed in Vietnam, as well as the statements describing in-service symptoms of sinus congestion.  In August 2010, the Veteran submitted a statement indicating his belief that his sinusitis was caused by the conditions in Vietnam.  He reported, "I was always soaked and wet because of the monsoon season."  The VA examiner was directed by the Board to recognize the lay statements of record in his or her analysis of the sinusitis' etiology.  As to hypertension, the examiner was directed to consider the Veteran's statement recalling his experience of dizziness in service.

Following the Remand, the Veteran was afforded a VA examination of his sinusitis in October 2015.  The examiner limited the review of the Veteran's medical history to the notation of symptoms, or lack thereof, in the service treatment records.  ("No record of being seen for sinuses during active duty, or immediately following.  No sinus or allergy complaints made on ETS physical.")  The examiner entirely ignored the Veteran's lay statements related to environmental exposure in Vietnam and symptoms experienced in service.  Following the incomplete statement of medical history, the examiner concluded:

There is no documentation of allergies or sinus in the STRs, and no complaint of same on ETS physical.  The first documentation of a sinus condition in the available records is on a Reserve Component Annual Physical in FEB80.  There is no evidence of treatment sought for this condition prior to NOV11 at the VAMC.  Due to a lack of evidence and an inability to establish chronicity, it is less likely than not that the Veteran's Chronic Allergic Rhinosinusitis was incurred in or is proximately due to active duty military service.

This opinion completely ignores the Veteran's lay statements.  As was noted in the Board's prior Remand, the Veteran is competent to report environmental conditions experienced during his service, as well as his in-service symptoms, whether or not he sought treatment for those symptoms.  

The Veteran was afforded a VA examination for hypertension with the same examiner in October 2015.  The examiner also ignored the Veteran's report of in-service dizziness and did not provide an opinion with any discussion of in-service dizziness.  Rather, the examiner stated,

There is no documentation of hypertension in the STRs, and no complaint of same on ETS physical.  Normotensive pressure was documented at time of ETS.  Veteran reported treatment of blood pressure started in 1970s, more than 2 years after separation from active duty.  Due to a lack of evidence and an inability to establish chronicity, it is less likely than not that the Veteran's Hypertension was incurred in or is proximately due to active duty military service.

A VA examiner is not free to ignore the Veteran's competent lay statements.  In fact, the failure of this examiner to address any aspect of the Veteran's reported history as to lay observable symptoms leads the Board to find the analysis inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  For these reasons, a new VA examination is warranted for both the sinusitis and hypertension claims in order to allow the Veteran the opportunity to discuss his history of symptoms and the conditions he was exposed to in service with a VA examiner.

TDIU

As noted in the Introduction, above, the claim of whether a TDIU is warranted due to the service-connected PTSD is also before the Board.  In November 2012, a private psychiatrist, Dr. E.W.H., submitted a report in which he opined that the Veteran's PTSD renders him "permanently and totally disabled and unemployable."  More recently, the September 2015 VA examiner confirmed that the Veteran's last full time work was in 2012 and that his PTSD causes moderate to serious impairment in social and occupational functioning.  Thus, entitlement to a TDIU based upon PTSD alone has been raised by the evidence in this case.  There does not appear, however, to have been any development of the TDIU aspect of this claim.  On remand, such development should take place.

While the case is in remand status, development to obtain any outstanding, pertinent VA records should be completed.  

Since medical records and other evidence relevant to the issue of entitlement to higher schedular ratings for PTSD may be received as a result of the development of the TDIU component of the claim, the Board will defer its decision on the schedular ratings.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  Provide the Veteran appropriate notice with respect to establishing entitlement to a TDIU based upon the service-connected PTSD.  In addition, he should be provided and requested to complete and return the appropriate form to claim entitlement to a TDIU.

2.  The RO or AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's sinusitis, hypertension and PTSD, including ongoing VA and private treatment records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Once the record is developed to the extent possible, the Veteran should be afforded a new examination by a physician with sufficient expertise to determine the nature and etiology of his claimed sinus disability. 

All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any sinus disability present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disability originated during active service, or is otherwise etiologically related to active service, to include related to the soaking wet nature of monsoon conditions described by the Veteran in his 2010 statement, or his in-service symptoms of congestion as described by the Veteran during the pendency of this claim.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of environmental conditions he experienced in Vietnam, or symptoms experienced during active service and since.  The rationale for any opinion expressed must also be provided.

4.  Once the record is developed to the extent possible, the Veteran should be afforded a new examination by a physician with sufficient expertise to determine the nature and etiology of his claimed hypertension. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any hypertension present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disability originated during active service, or is otherwise etiologically related to active service, to include related to the dizziness the Veteran reports experiencing during his period of active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of dizziness, or other lay observable symptoms that he experienced during active service and since.  The rationale for any opinion expressed must also be provided.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should adjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


